Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(a) “The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent.”.  Although the drawings are not color, they lack the reproducible quality sought by the spirit of 37 CFR 1.84.  Figures 1-9 objected to because the line quality of figures, numerals and lead lines are faint and lend themselves to poor reproductive quality. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arikawa, el, al. (US. 20030174590).
Regarding claim 1, Arikawa teaches an electrical switch device including: a switch housing having first and second compartments separated by a partition; an electrical switch assembly (144, 145) disposed in the second compartment; a control knob 22 configured for seating adjacent to the first compartment, and having a user engagement portion 22b and a plunger 22a configured to extend from user engagement portion from the first compartment in to the second compartment via an opening in the partition separating the first and second compartments when the control knob is seated, and said plunger being configured for movable interaction with the electrical switch assembly to open and close an electrical switch of the electrical switch assembly in response to user-operable movement of the control knob amongst a plurality of operational positions; and a sealing member 24 including a base portion 24c configured for securing of the sealing member to the housing, and, a tubular potion 24b extending from the base portion and configured to surround the plunger so as to alleviate ingress of liquid from the first compartment in to the second compartment via the opening in the partition (Figs. 1-2 and annotated figure below).  

    PNG
    media_image1.png
    641
    808
    media_image1.png
    Greyscale


Regarding claim 2, Arikawa teaches the electrical switch device wherein a lip 24a of the tubular portion 24b of the sealing member is configured for being received within a notch or groove 22c disposed in the control knob 22 so as to effect securement of the tubular portion to the control knob (Fig. 1 and paragraph 48).  
Regarding claim 4, Arikawa teaches the electrical switch device wherein the position of the notch or groove and the lip are reversed (annotated figure below).  

    PNG
    media_image2.png
    479
    633
    media_image2.png
    Greyscale

Regarding claim 5, Arikawa teaches the electrical switch device wherein the base portion of the sealing member includes a substantially planar configuration.  
Regarding claim 6, Arikawa teaches the electrical switch device wherein the sealing member 24 includes at least one of a rubber and a polymeric material (paragraph 15).  
Regarding claim 7, Arikawa teaches the electrical switch device wherein the base portion 24c of the sealing member 24 forms at least a portion of the partition separating the first and second compartments of the housing (Fig. 2 and annotated figure above).  




Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aschenbach, el, al. (US. Pat. 4,454,398).
Regarding claim 1, Aschenbach teaches an electrical switch device including: a switch housing having first and second compartments separated by a partition 16 (the section above the gasket is 1st compartment and the section below the gasket is 2nt compartment); an electrical switch assembly (26, 6a, 24)) disposed in the second compartment; a control knob 12 configured for seating adjacent to the first compartment, and having a user engagement portion (top) and a plunger 12d configured to extend from user engagement portion from the first compartment in to the second compartment via an opening in the partition separating the first and second compartments when the control knob is seated, and said plunger being configured for movable interaction with the electrical switch assembly to open and close an electrical switch of the electrical switch assembly in response to user-operable movement of the control knob amongst a plurality of operational positions; and a sealing member 16 including a base portion 16b configured for securing of the sealing member to the housing, and, a tubular potion 16c extending from the base portion and configured to surround the plunger so as to alleviate ingress of liquid from the first compartment in to the second compartment via the opening in the partition (Fig. 1).  
Regarding claim 9, Aschenbach teaches the electrical switch device further including a plurality of electrical terminals (6, 8, 10) for electrically connecting the electrical switch of the switch assembly in the second compartment with an external device, said electrical terminals extending outwardly of a wall of the second compartment (Fig. 1).  
Regarding claim 10, Aschenbach teaches the electrical switch device wherein the plurality of electrical terminals (6, 8, 10) are insert molded with at least a portion of the second compartment (Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arikawa.
Regarding claim 8, Arikawa teaches the switch device wherein the base portion 24c of the sealing member 24 is attached to a portion of the first compartment (Fig. 3), but does not teach the molding process. However,  the patentability of a product does not depend on its method of production as long the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arikawa in view of Kim, et al. (US20180247777).
Regarding claim 11, Arikawa does not teach  teaches the one vent disposed in a wall of the first compartment of the housing. However, Kim teaches a similar switch device that comprises a housing 110 and a vent disposed in a wall of the housing (Fig. 3 and paragraph 48). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kim in the switch device of Arikawa to provide a switch device with a ventilation system.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to teach or show, alone or in combination, the claimed electrical switch device wherein the lip of the tubular portion is 11configured for snap-fitting engagement with the notch or groove disposed in the control knob, in combination with the base claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833